927 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linda Joy BRACEY, Plaintiff-Appellant,v.PORTSMOUTH CITY SCHOOL BOARD, Defendant-Appellee.
No. 89-1806.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1991.Decided March 4, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-89-512-N)
Linda Joy Bracey, appellant pro se.
Shelia Celeste Riddick, Assistant City Attorney, Portsmouth, Va., for appellee.
E.D.Va.
DISMISSED.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Linda Joy Bracey appeals from the district court's order dismissing her Title VII complaint.  Our review of the record and the district court's opinion declining to reconsider its denial of in forma pauperis status discloses that this appeal is without merit.  The district court found that Bracey's claims lacked merit and that they were untimely filed.  Because we agree with the district court that Bracey failed to file suit within the 90-day limitations period specified in 42 U.S.C. Sec. 2000e and failed to establish circumstances warranting equitable tolling, we do not reach the merits of Bracey's claims.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED